 1                              UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Sheila Ann Delmonte-Wright,                        Case No.: 2:19-cv-921-APG-NJK

 4                            Plaintiff,              ORDER

 5 v.                                                 (ECF Nos. 14, 16)

 6 Geico Casualty Company, et al.,

 7                            Defendants.

 8
            Defendant GEICO filed an objection (ECF No. 16) to Magistrate Judge Koppe’s
 9
     scheduling order (ECF No. 14). I have reviewed the related papers and find that Magistrate Judge
10
     Koppe’s order is not clearly erroneous or contrary to law. LR IB 3-1(a). Accordingly, Magistrate
11
     Judge Koppe’s order (ECF No. 14) is AFFIRMED and GEICO’s objection (ECF No. 16) is
12
     DENIED.
13
            Dated: October 7, 2019.
14
                                                        ________________________________
15                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
